Case 4:19-cv-03425-JST Document 63-11 Filed 10/24/19 Page 1 of 4




             EXHIBIT J
iSpoofer for POGO - Installation | iSpoofer - Simulate Anywhere in The World
                            Case 4:19-cv-03425-JST Document 63-11 Filed 10/24/19 Page 2 of 4




                                                               iSpoofer for POGO

                                                                       Install Now

                                                                   Use it on ALT account ONLY




                                                    “Untrusted Enterprise Developer” Solution >
                                                          Why I get “Unable to Verify App” >


     OTA Installation Step by Step



        1. Click “Install” button




     We use cookies to ensure that we give you the best experience on our website. If you continue to use this site we will assume that
                                                                   you are happy with it.

        2. Return to the home screen and wait until the
                                                     OK installation completes




https://www.ispoofer.com/ispoofer-for-pogo-installation/[10/22/2019 7:38:23 PM]
iSpoofer for POGO - Installation | iSpoofer - Simulate Anywhere in The World
                            Case 4:19-cv-03425-JST Document 63-11 Filed 10/24/19 Page 3 of 4




        3. Click “Trust” button to open profile Settings

                              Trust




        4. Find the correct Profile (How to find the correct Profile?)




        5. Click “Trust …” to trust the certificate




https://www.ispoofer.com/ispoofer-for-pogo-installation/[10/22/2019 7:38:23 PM]
iSpoofer for POGO - Installation | iSpoofer - Simulate Anywhere in The World
                            Case 4:19-cv-03425-JST Document 63-11 Filed 10/24/19 Page 4 of 4




        6. Go back to the home screen and open the app




                                                                                  Partners                Multi-Languages


                                                                                       PokeXperience

                                                                                                           Select   Language
                                                                                                           Select Language




                                                  Copyright © 2019 GFStudio. All rights reserved.
        Pokémon and Pokémon character names are trademarks of Nintendo. Pokémon GO is a trademark of Niantic. Other
       trademarks are the property of their respective owners. iPod®, iPhone®, iPad® and iTunes® are trademarks of Apple
                Inc., registered in the U.S. and other countries. iSpoofer is not developed by or affiliated with Apple Inc.




https://www.ispoofer.com/ispoofer-for-pogo-installation/[10/22/2019 7:38:23 PM]
